Company Contacts:Exhibit 99.1 Cameron Way Chief Financial Officer Tel 206-373-9034 cway@onvia.com Onvia Reports Fourth Quarter and Fiscal 2010 Results Fourth Quarter Revenue Down 7% year over year to $6.5 Million; Annual Contract Value per Client Up 20% SEATTLE, WA — February 23, 2011 — Onvia, Inc. (NASDAQ: ONVI), a leading provider of comprehensive government-business market intelligence, reported financial results for the fourth quarter and fiscal year ended December 31, 2010. Q4 2010 Highlights · Revenue down 7% to $6.5 million vs. Q4 2009 · Gross profit decreased 4% to $5.6 million vs. Q4 2009 · Adjusted EBITDA decreased 17% to $695,000 vs. Q4 2009 · Net income increased 30% to $150,000 vs. net income of $115,000 in Q4 2009 · Annual Contract Value per Client up 20% vs. Q4 2009 Fiscal 2010 Highlights · Revenue up 5% to $27.0 million vs. 2009 · Gross profit increased 10% to $23.0 million vs. 2009 · Adjusted EBITDA increased 10% to $1.8 million vs. 2009 · Net loss of $806,000 or $(0.10) per share vs. a net loss of $547,000 or $(0.07) per share in 2009 Q4 2010 Operational Performance Summary Q4 10 Q3 10 Change % Q4 09 Change % Annual Contract Value (ACV) (in millions) $ $ -4
